[Cite as State v. Corder, 2021-Ohio-2880.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      HOCKING COUNTY



State of Ohio,                               :   Case No. 20CA10

        Plaintiff-Appellee,                  :

v.                                           :   DECISION AND
                                                 JUDGMENT ENTRY
Andrew Corder,                               :

        Defendant-Appellant.                 :   RELEASED 8/18/2021

______________________________________________________________________
                            APPEARANCES:

Kathyrn Cornelius-Blume, Dagger, Johnston, Miller, Ogilvie & Hampson, LLP, Lancaster,
Ohio, for appellant.

Ryan Stickel, Hocking County Prosecutor’s Office, Logan, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     Andrew Corder appeals from a judgment of the Hocking County Court of

Common Pleas revoking his judicial release and reimposing his original prison sentence

with credit for time served. Corder contends that the state failed to submit competent,

credible evidence that he violated the terms of his “probation.” He also contends, and the

state concedes, that the trial court erred when it failed to advise him about post-release

control at his “probation violation sentencing hearing.” For the reasons that follow, we

reject these contentions and affirm the trial court’s judgment.

                             I. FACTS AND PROCEDURAL HISTORY

        {¶2}     In January 2016, the Hocking County grand jury indicted Corder on the

following charges with forfeiture specifications: (1) Count I, unlawful sexual conduct with
Hocking App. No. 20CA10                                                                    2


a minor in violation of R.C. 2907.04(A), a third-degree felony; (2) Count II, unlawful sexual

conduct with a minor in violation of R.C. 2907.04(A), a third-degree felony; (3) Count III,

importuning in violation of R.C. 2907.07(B)(1), a fifth-degree felony; (4) Count IV,

contributing to the unruliness of or delinquency of a child in violation of R.C. 2919.24(A)

(now (B)(1)), a first-degree misdemeanor; and (5) Count V, contributing to the unruliness

of or delinquency of a child in violation of R.C. 2919.24(A) (now (B)(1)), a first-degree

misdemeanor. Corder ultimately pleaded guilty as charged.

        {¶3}   In July 2016, the court issued an entry sentencing him to a prison term of

24 months on Count I, 24 months on Count II, 11 months on Count III, 180 days on Count

IV, and 180 days on Count V. The court ordered the sentences on “Count I, Count II and

Count III to be served consecutive to each other, with the sentences ordered on Count IV

and Count V to merge for sentencing for a total term of 4 years 11 months.” The entry

states that the court “notified the defendant that post release control is mandatory for

FIVE years, as well as the consequences of violating conditions of post release control *

* *.”

        {¶4}   In May 2019, the court issued an entry that granted Corder judicial release

under R.C. 2929.20. The court placed him on five years of community control with

conditions, including that he successfully complete an appropriate community based

correctional facility (CBCF) program and inpatient treatment. The court stated:

        Defendant is placed on a Community Control Sanction, and if the conditions
        of the sanction are violated, * * * the court may (1) lengthen the term of the
        community control sanction (2) impose a more restrictive community control
        sanction or (3) impose a prison term on the offender. The reserved term is:
        4 years, 11 months (less credit). This Court reserves the right to re-impose
        the sentence.
Hocking App. No. 20CA10                                                                 3


         {¶5}   In December 2019, the state moved the court to revoke Corder’s

“supervision” and impose his previously suspended sentence, in part because he was

“unsuccessfully terminated” from the Franklin County CBCF. In January 2020, the court

issued an entry finding he had violated “the terms and conditions of his community

control,” ordering that he “remain under community control sanctions and conditions as

originally imposed by the Court” in May 2019, and ordering that he “enter and successfully

complete the full 6-month STAR program.” The entry states that if he “violates the rules

of community control,” the court can “(1) lengthen the term of the community control

sanction (2) impose a more restrictive community control sanctions [sic] or (3) impose the

balance of his reserved prison term of 4 years and 11 months minus jail time credit.” The

entry also states that the court has “notified the defendant that post release control is

mandatory in this case for a period of 5 years, as well as the consequences of violating

conditions of post release control * * *.”

         {¶6}   In August 2020, the state moved the court to revoke Corder’s “supervision”

and impose his previously suspended sentence because he was unsuccessfully

terminated from STAR. In September 2020, the court conducted a hearing at which the

state introduced into evidence a STAR discharge statement which indicates Corder

entered STAR on January 21, 2020, and was unsuccessfully discharged on July 7, 2020,

i.e., 11 days before he would have completed the program. The statement indicates he

had five major concern slips (one for “out of area,” one for “non-homework compliance,”

two for “disrespectful behavior,” and one for “threats of violence”) and 44 minor concern

slips.   The statement provides that “[s]taff made several attempts to address these
Hocking App. No. 20CA10                                                                       4


antisocial behaviors through various levels of interventions,” but “[d]ue to continued rule

infractions, it was determined that Mr. Corder is not amenable to treatment at this time.”

       {¶7}    Cindy Hacker, an employee at STAR Community Justice Center, testified

that STAR is “a community behavior therapy facility where we challenge residents’

thoughts and behaviors and try to teach them a new way of living so they don’t go back

out into the community and have violations again * * *.” STAR residents receive a

handbook of program rules and can receive “major concern” and “minor concern” slips

for violations. Major violations “have criminal behavior * * * or criminal intent behind them,”

and minor violations relate more to forgetfulness. Hacker testified that “a concern slip is

not grievable” but the “corrective action that is attached to it” is. She could not give details

about three of Corder’s major violations or his 44 minor violations. She testified that he

received a slip for disrespectful behavior because he flipped off another resident in

violation of STAR’s rule against profanity. When asked if it is “a major violation whenever

someone uses profanity,” Hacker testified that “it can be, absolutely” and that “[w]e

typically hold everybody accountable for if they use profanity or if they flip someone off.”

Hacker testified that Corder received a slip for threats of violence because he told another

resident that he did not know what Corder was like in prison and that Corder “would put

a lock in a sock and find him.” Corder claimed the resident had called him a name.

Hacker testified that Corder had more interventions than the average resident, and that

during them, he acknowledged his violations but tried to justify his behavior. She was not

aware of Corder failing any random drug tests given to residents and testified that he

attended all STAR classes prior to his discharge. She did not know whether he “put in a
Hocking App. No. 20CA10                                                                    5


grievance” to challenge his discharge but knew he met with several administrative staff

members prior to his discharge.

          {¶8}   Diane Allwine, Corder’s parole officer, testified that she had two

interventions with Corder while he was in STAR, which is unusual because she typically

has “about one with a CBCF.” She believed he understood that he had to successfully

complete the STAR program as a condition of his community control. Allwine testified

that during their conversations, Corder “seemed compliant.            I don’t want to say

remorseful, necessarily, but I -- the fact that he understood what was going to happen if

he didn’t complete it. He said he would try kind of thing [sic].”

          {¶9}   Defense counsel represented that Corder had 54 days remaining on his

original prison sentence. The court orally found Corder “violated his community control”

and stated it was “returning him to prison for the period of 54 days until he completes his

sentence.” The court made no mention of post-release control.

          {¶10} The court then issued a judgment entry finding Corder violated the terms

and conditions of community control because he failed to successfully complete the STAR

program. The court revoked his “community control” and reimposed the original prison

sentence with 477 days of credit. The entry states that the court notified Corder “that

upon release he will be subject to a mandatory 5 years of post-release control” and

notified him of the consequences of violating it. (Emphasis sic.) After Corder filed a notice

of appeal from this entry, the trial court issued an entry correcting the number of days of

credit.

                              II. ASSIGNMENTS OF ERROR

          {¶11} Corder assigns two errors for our review:
Hocking App. No. 20CA10                                                                    6


       1. The trial court erred as a matter of law when it failed to advise appellant
          of postrelease control at his probation violation sentencing hearing.

       2. The state failed to submit competent, credible evidence that appellant
          violated the terms of his probation.

For ease of discussion, we address the assignments of error out of order.

                          III. JUDICIAL RELEASE VIOLATION

       {¶12} In his second assignment of error, Corder contends that the state failed to

submit competent, credible evidence that he violated the terms of his “probation.” Corder

asserts that Hacker could not provide details about why he received three of the five major

concern slips or any of the 44 minor concern slips, which “were likely due to simply

negligent, or ‘forgetful’ conduct.” Regarding the slip for flipping off another resident,

Corder states that Hacker could not confirm that profanity is always a “ ‘major’ concern.”

Regarding the slip for threatening another resident, Corder states that his “retaliatory

behavior was due to another resident’s ‘major’ violation for utilizing profanity,” that it is

unclear whether the other resident received a major concern slip, and that Hacker’s

testimony about profanity “leaves open the possibility of subjective enforcement of the

facility’s rules.” Corder asserts that it is “concerning” that he was discharged from STAR

for criminal thinking and antisocial comments and thoughts when there is only evidence

that one of his rule violations (the threat) involved criminal intent. Corder claims “some

of the alleged violations at issue were likely due to [his] ongoing mental health and

treatment concerns, the exact rationale for initially placing [him] in the STAR program.”

He suggests that his demeanor during Allwine’s interventions shows he had the capacity

to successfully complete the STAR program. Corder asserts that STAR residents “do not

have any type of due process or other fact-finding procedural mechanisms to confirm the
Hocking App. No. 20CA10                                                                     7


veracity of the allegations of facility workers,” which “is concerning as clearly the alleged

‘major’ violations gave rise to prison time despite [his] total sobriety and class attendance”

at STAR.

       {¶13} “[A] judicial-release-revocation hearing is not a criminal trial, so the state is

not required to establish a violation of the terms of judicial release beyond a reasonable

doubt.” State v. Westrick, 196 Ohio App.3d 141, 2011-Ohio-1169, 962 N.E.2d 818, ¶ 21

(3d Dist.). “Instead, the state must show ‘substantial’ proof that the offender violated the

terms of his or her judicial release.” Id. This standard is akin to the preponderance of the

evidence burden of proof, and we will affirm the trial court’s finding that a violation has

occurred if some competent, credible evidence supports it. See generally State v. Griffin,

4th Dist. Athens No. 16CA4, 2017-Ohio-6877, ¶ 15 (applying this standard in the context

of a community control revocation hearing, which also requires that the state present

substantial proof of a violation).

       {¶14} Competent, credible evidence supports the finding that Corder violated the

terms of his judicial release. The trial court ordered Corder to “enter and successfully

complete the full 6-month STAR program.” It is undisputed that he did not do this as he

was discharged from the program after 169 days. Corder cites no legal support for his

suggestion that the state had to provide detailed evidence about the 49 underlying

program violations which led to his discharge or that he had a due process right to

challenge the violations prior to his discharge. Although Corder suggests that STAR staff

could have lied about his rule violations, might have engaged in inconsistent rule

enforcement, and did not do enough to help him, Hacker testified that Corder
Hocking App. No. 20CA10                                                                  8


acknowledged his violations during interventions and received more interventions than

the average resident prior to his discharge.

      {¶15} For the foregoing reasons, we overrule the second assignment of error.

                            IV. POST-RELEASE CONTROL

      {¶16} In his first assignment of error, Corder contends that the trial court erred as

a matter of law when it failed to advise him about post-release control at his “probation

violation sentencing hearing,” i.e., the September 2020 hearing. Corder asserts that the

court violated R.C. 2929.19(B)(2)(d) by not advising him about post-release control at this

hearing. He relies on State v. Fraley, 105 Ohio St.3d 13, 2004-Ohio-7110, 821 N.E.2d

995, for the proposition that after a community control violation, a trial court conducts a

second sentencing hearing at which it sentences the offender anew and must comply with

relevant sentencing statutes. He cites State v. Filous, 2017-Ohio-7203, 95 N.E.3d 573

(4th Dist.), for the proposition that a trial court is required to advise a defendant about

post-release control when it revokes community control and imposes a prison term.

Corder asserts that the trial court lacks subject-matter jurisdiction to correct its post-

release control error because he has completed his prison sentence. He asks us to

vacate the post-release control portion of his sentence and discharge him.

      {¶17} The state concedes that the trial court erred by not advising Corder about

post-release control at the September 2020 hearing, that we should vacate the post-

release control portion of his sentence, and that the trial court cannot correct its error

because Corder has completed his prison sentence. However, as we explain below, we

disagree.
Hocking App. No. 20CA10                                                                       9


       {¶18} Pursuant to R.C. 2953.08(A)(4), “a defendant who is convicted of or pleads

guilty to a felony may appeal as a matter of right the sentence imposed upon the

defendant” on the ground that “[t]he sentence is contrary to law.” “The appellate court

may increase, reduce, or otherwise modify a sentence that is appealed under [R.C.

2953.08] or may vacate the sentence and remand the matter to the sentencing court for

resentencing * * * if it clearly and convincingly finds” that the record does not support

certain findings by the sentencing court or “[t]hat the sentence is otherwise contrary to

law.” R.C. 2953.08(G)(2).

       {¶19} “[A] trial court has a statutory duty to provide notice of postrelease control

at the sentencing hearing,” and “any sentence imposed without such notification is

contrary to law.” State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864,

¶ 23, overruled on other grounds, State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913,

159 N.E.3d 248. R.C. 2929.19(A) states: “The court shall hold a sentencing hearing

before imposing a sentence under this chapter upon an offender who was convicted of or

pleaded guilty to a felony * * *.” If the sentencing court determines “that a prison term is

necessary or required,” the court shall “[n]otify the offender that the offender will be

supervised under section 2967.28 of the Revised Code[, the statute on post-release

control,] after the offender leaves prison if the offender is being sentenced * * * for a felony

sex offense * * *.” R.C. 2929.19(B)(2)(d) (this provision was in R.C. 2929.19(B)(2)(c)

when Corder was originally sentenced). A felony sex offense is “a violation of a section

contained in Chapter 2907. of the Revised Code that is a felony.” R.C. 2967.28(A)(3);

see R.C. 2929.01(RR) (in R.C. Chapter 2929, felony sex offense has the same meaning
Hocking App. No. 20CA10                                                                   10


as in R.C. 2967.28). An offender is subject to a mandatory five-year period of post-

release control for a felony sex offense. R.C. 2967.28(B)(1).

       {¶20} In this case, Corder pleaded guilty to three felony sex offenses.           The

transcript from his original sentencing hearing is not part of the record before us, so we

presume the trial court properly notified Corder about post-release control at that time.

State v. Conn, 2020-Ohio-370, 151 N.E.3d 974, ¶ 21 (4th Dist.). The court incorporated

that notice into its original sentencing entry.

       {¶21} Corder’s contention that the trial court erred by not again notifying him about

post-release control at the September 2020 hearing is not well-taken. Corder is correct

that in Fraley, the Supreme Court of Ohio stated:         “Following a community control

violation, the trial court conducts a second sentencing hearing. At this second hearing,

the court sentences the offender anew and must comply with the relevant sentencing

statutes.” Fraley, 105 Ohio St.3d 13, 2004-Ohio-7110, 821 N.E.2d 995, at ¶ 17. He is

also correct that Filous stands for the proposition that when a trial court revokes

community control and imposes a prison term, the court must orally advise the defendant

about post-release control. Filous, 2017-Ohio-7203, 95 N.E.3d 573, at ¶ 20-23. However,

Fraley and Filous set forth these principles in situations in which the offender’s original

sentence was to community control, the trial court revoked community control, and the

court was sentencing the offender to prison for the first time. Fraley at ¶ 1-2, 5; Filous at

¶ 3, 21-23. Here, Corder’s original sentence was to prison time, the trial court placed him

on community control as part of its grant of judicial release, and the court reimposed the

original prison sentence with credit for time served when it revoked judicial release.
Hocking App. No. 20CA10                                                                   11


       {¶22} “Even though ‘community control sanctions are imposed when judicial

release is granted, judicial release is different from and not synonymous with community

control.’ ” State v. Phipps, 2021-Ohio-258, 167 N.E.3d 576, ¶ 18 (3d Dist.), quoting State

v. Cox, 3d Dist. Auglaize Nos. 2-09-31 & 2-09-32, 2010-Ohio-3799, ¶ 9, fn. 3. “[J]udicial

release is governed by a different statute than community control.” Filous at ¶ 25. “ ‘[T]he

rules dealing with a violation of an original sentence of community control should not be

confused with those dealing with a violation of community control while on judicial

release.’ ” State v. King, 4th Dist. Lawrence No. 19CA10, 2020-Ohio-1512, ¶ 13, quoting

State v. Perry, 4th Dist. Athens No. 13CA12, 2013-Ohio-4066, ¶ 12.

       {¶23} “Pursuant to R.C. 2929.15, a trial court may impose community control

sanctions as part of an offender’s original sentence.” Phipps at ¶ 19. The court “shall

notify the offender that, if the conditions of the sanction are violated * * * the court may

impose a longer time under the same sanction, may impose a more restrictive sanction,

or may impose a prison term on the offender and shall indicate the specific prison term

that may be imposed as a sanction for the violation * * *.” R.C. 2929.19(B)(4). If the

offender violates the conditions of community control and the trial court imposes a prison

term, it “shall not exceed the prison term specified in the notice provided to the offender

at the sentencing hearing * * *.” R.C. 2929.15(B)(3). Thus, the trial court can impose the

previously specified prison term or a lesser one, but a not a greater one. Griffin, 4th Dist.

Athens No. 16CA4, 2017-Ohio-6877, at ¶ 18, citing State v. Brooks, 103 Ohio St.3d 134,

2004-Ohio-4746, 814 N.E.2d 837, ¶ 22.
Hocking App. No. 20CA10                                                                    12


       {¶24} “[P]ursuant to R.C. 2929.20, a trial court may grant judicial release upon the

motion of an eligible offender who is currently serving a term of incarceration.” (Emphasis

sic.) Phipps at ¶ 21. R.C. 2929.20(K) states:

       If the court grants a motion for judicial release under this section, the court
       shall order the release of the eligible offender, shall place the eligible
       offender under an appropriate community control sanction, under
       appropriate conditions, and under the supervision of the department of
       probation serving the court and shall reserve the right to reimpose the
       sentence that it reduced if the offender violates the sanction. * * *

(Emphasis added.)      This provision allows the trial court “ ‘merely to reinstate the

reduced, original prison term upon a violation of the conditions of early judicial release.’ ”

Filous, 2017-Ohio-7203, 95 N.E.3d 573, at ¶ 25, quoting State v. McConnell, 143 Ohio

App.3d 219, 224, 757 N.E.2d 1167 (3d Dist.2001). “ ‘[T]he trial court is bound by the

specific term of incarceration imposed at the original sentencing hearing. This means the

offender serves the remainder of the exact term of incarceration that has only been

suspended by the grant of judicial release.’ ” Id., quoting State v. Abrams, 7th Dist.

Mahoning No. 15 MA 0217, 2016-Ohio-5581, ¶ 14.

       {¶25} In Filous, the trial court originally sentenced the defendant to five years of

community control. Filous at ¶ 3. During the sentencing hearing, the court did not

mention post-release control, but its sentencing entry stated post-release control was

optional for three years if he violated community control. Id. at ¶ 3, 13. The defendant

violated community control, and the trial court terminated it and imposed prison terms for

his offenses. Id. at ¶ 4. At the violation hearing, the court did not mention post-release

control, but its subsequent judgment entry stated that it was optional for three years. Id.

The court later granted judicial release. Id. The judicial release entry stated that the

defendant was placed on five years of community control, that the court reserved the right
Hocking App. No. 20CA10                                                                                   13


to reimpose the sentence that was reduced if he violated the terms of judicial

release/community control, and that the defendant was subject to an optional three-year

term of post-release control if the court reimposed his prison sentence. Id. Subsequently,

the court found he violated the terms of judicial release/community control, reimposed the

suspended prison sentence, and orally advised the defendant that he was subject to a

mandatory three-year term of post-release control. Id. at ¶ 1, 5. The court memorialized

this decision in the judgment entry from which the defendant appealed. Id. at ¶ 5.

        {¶26} On appeal, the defendant argued that “the trial court erred by imposing post-

release control for a prison term imposed for a community control violation.” Id. at ¶ 6.

We rejected his argument but found “the trial court failed to properly impose post-release

control when it terminated Appellant’s community control and sent him to prison the first

time * * *.” (Emphasis added.) Id. at ¶ 7. We explained that when the trial court originally

sentenced the defendant to community control, it did not have to notify him about post-

release control. Id. at ¶ 19. However, when it revoked community control and sentenced

him to prison, it had to notify him about post-release control because under Fraley, the

court was sentencing him anew. Id. at ¶ 20-23. As a result, based on then existing case

law, we determined that the imposition of post-release control was void.1 Id. at ¶ 22-23.

The trial court attempted to correct its error “when Appellant’s judicial release was

revoked and he was returned to prison.” Id. at ¶ 24. However, we explained that “the

sentencing at a judicial release revocation hearing is much more limited than the




1 Later, in State v. Harper,160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 42-43, the Supreme
Court of Ohio held that as long as a trial court has jurisdiction to act, any error in the imposition of post-
release control renders the sentence “voidable, not void,” and “any claim that the trial court has failed to
properly impose postrelease control in the sentence must be brought on appeal from the judgment of
conviction or the sentence will be subject to res judicata.”
Hocking App. No. 20CA10                                                                       14


sentencing at a community control revocation hearing, which was the situation in Fraley,

* * * where the court reasoned an offender is sentenced ‘anew.’ ” Id. at ¶ 25. We stated

that because a trial court “is limited to reimposing the sentence previously imposed upon

a violation of judicial release, it stands to reason that the court cannot, at that time, correct

a sentencing error that occurred when the sentence was originally imposed.” Id. And

because the defendant had completed his prison sentence, we concluded that the trial

court no longer had jurisdiction to correct his sentence. Id. at ¶ 26.

       {¶27} In State v. Thompson, 3d Dist. Crawford Nos. 3-16-01 & 3-16-12, 2016-

Ohio-8401, the trial court originally sentenced the defendant to prison time. Id. at ¶ 4.

The court later granted judicial release, suspended the remainder of his prison sentence,

and released him under conditions of judicial release. Id. at ¶ 5. Subsequently, the court

found that he violated the conditions of judicial release and reimposed the remainder of

his original sentence. Id. at ¶ 6. After the defendant filed a notice of appeal, the state

filed a “Motion on Defendant’s Motion to Correct a Judgment of Conviction” in the trial

court. Id. at ¶ 8. The motion evidently related to a purported deficiency in the imposition

of post-release control because the court conducted a hearing on the motion at which it

notified the defendant about post-release control and then issued a judgment entry

informing him of post-release control. Id. at ¶ 8, 17. The defendant also filed an appeal

from that entry, and the appellate court consolidated the appeals. Id. at ¶ 8.

       {¶28} In affirming, the appellate court rejected the defendant’s argument that

when the trial court revoked judicial release, it had to fully consider statutory sentencing

factors “as if it were sentencing him anew.” Id. at ¶ 14. The appellate court explained:

“When the trial court is reimposing the remainder of the defendant’s original sentence
Hocking App. No. 20CA10                                                                    15


after revoking his judicial release, the trial court need not make the statutory findings that

are required when a felony sentence is originally imposed.” Id. The appellate court also

rejected the contention that the trial court lacked jurisdiction to act on the state’s motion

during the pendency of the first appeal. Id. at ¶ 17, 28. The appellate court presumed

the trial court gave the defendant notice of post-release control at the original sentencing

hearing because he did not provide a transcript of that hearing. Id. at ¶ 22. The appellate

court also found that the original sentencing entry was valid because it included the post-

release control sanction imposed by the court. Id. at ¶ 27. The appellate court found that

“[b]ecause [the] original sentencing entry is not void and does not contain a clerical error,

there is no need for a subsequent sentencing entry.” Id. at ¶ 28. The entry issued after

the defendant filed his first appeal was “surplusage” and had “no legal effect,” id. at ¶ 28,

and the defendant “was not prejudiced by any ‘re-notification’ of his postrelease-control

sanction,” Id. at ¶ 21.

       {¶29} Based on the foregoing authorities, we conclude that when a trial court

sentences an offender to a prison term, grants judicial release, but later revokes judicial

release and reimposes the prison sentence that it reduced, the appropriate time for the

court to give a R.C. 2929.19(B)(2)(d) post-release notification is when the prison term is

originally imposed. Nothing in R.C. 2929.20(K) or R.C. 2929.19(B)(2)(d) suggests that

when a trial court revokes judicial release, it must orally renotify the offender about post-

release control. Moreover, Corder has not directed this court to any legal authority that

stands for that proposition. Therefore, we conclude that the trial court had no duty to

orally renotify him about post-release control at the September 2020 hearing when it

revoked his judicial release. Accordingly, we overrule the first assignment of error.
Hocking App. No. 20CA10                                                        16


                                V. CONCLUSION

      {¶30} Having overruled the assignments of error, we affirm the trial court’s

judgment.

                                                          JUDGMENT AFFIRMED.
Hocking App. No. 20CA10                                                                  17


                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

    It is ordered that a special mandate issue out of this Court directing the HOCKING
COUNTY COURT OF COMMON PLEAS to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously posted.
The purpose of a continued stay is to allow appellant to file with the Supreme Court of
Ohio an application for a stay during the pendency of proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the 60-day
period, or the failure of the appellant to file a notice of appeal with the Supreme Court of
Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.


                                          For the Court


                                          BY: ________________________
                                              Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.